Order entered January 20, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00065-CR

                             THE STATE OF TEXAS, Appellant

                                                 V.

                                ELIANA SAUCEDO, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX13-90032-U

                                             ORDER
       The Court has received the State’s notice of appeal from the trial court’s order granting

appellee’s article 11.072 application for writ of habeas corpus. This is an accelerated criminal

appeal under Texas Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, the clerk’s record containing all the documents related to the pretrial

application for writ of habeas corpus, including the trial court’s written order ruling on the

application for writ of habeas corpus.

       We ORDER Cheryl Dixon, official court reporter of the 291st Judicial District Court, to

file or coordinate the filing, within FIFTEEN DAYS of the date of this order, of the reporter’s

record from the hearing on the pretrial application for writ of habeas corpus.
        The State’s brief is due by FEBRUARY 23, 2015. Appellee’s brief is due by MARCH

9, 2015. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted, without argument, on April 24, 2015 to a panel consisting

of Justices Francis, Lang-Miers, and Whitehill See TEX. R. APP. P. 31.2, 39.1.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Cheryl Dixon,

official court reporter, 291st Judicial District Court; Felicia Pitre, Dallas County District Clerk;

and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE